J-S47032-20


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,           :     IN THE SUPERIOR COURT OF
                                        :           PENNSYLVANIA
                   Appellee             :
                                        :
          v.                            :
                                        :
DAJOUR ARI JAMES,                       :
                                        :
                   Appellant            :     No. 607 MDA 2020

               Appeal from the PCRA Order Entered March 17, 2020
                in the Court of Common Pleas of Lancaster County
               Criminal Division at No(s): CP-36-CR-0003166-2016

BEFORE:        STABILE, J., NICHOLS, J. and STRASSBURGER, J.*

MEMORANDUM BY STRASSBURGER, J.:                 FILED FEBRUARY 19, 2021

      Dajour Ari James (Appellant) appeals pro se from the March 17, 2020

order dismissing his petition filed pursuant to the Post Conviction Relief Act

(PCRA), 42 Pa.C.S. §§ 9541-9546. Upon review, we affirm.

      A prior panel of this Court provided the following background.

      On June 23, 2017, Appellant entered a negotiated guilty plea to
      one count of third-degree murder and was sentenced that day
      per the plea agreement to 14 to 28 years’ imprisonment.
      Appellant did not file a post-sentence motion or a direct appeal.
      On May 7, 2018, Appellant timely filed pro se his first PCRA
      petition.[1] The PCRA court appointed counsel on May 8, 2018,
      who filed a no-merit letter and a petition to withdraw pursuant
      to Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988)
      and Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988)
      (en banc) on September 4, 2018. The PCRA court denied

1 Appellant claimed, inter alia, that counsel’s ineffectiveness caused his plea
to be unlawfully induced, and that counsel was ineffective for failing to file
timely a motion to withdraw Appellant’s plea. See Pro Se PCRA Petition,
5/7/2018, at 2; Memorandum of Law in Support, 5/7/2018, at 6-13.

*Retired Senior Judge assigned to the Superior Court.
J-S47032-20


      counsel’s petition to withdraw on October 10, 2018.[2] Counsel
      filed a second Turner/Finley letter and petition to withdraw on
      November 21, 2018.

Commonwealth v. James, 221 A.3d 1257 (Pa. Super. 2019) (unpublished

memorandum at 1-2) (citation format altered).

      Evidently reconsidering its original stance that certain claims may have

had merit, on December 12, 2018, the PCRA court issued notice of its intent

to dismiss Appellant’s petition without a hearing pursuant to Pa.R.Crim.P.

907. On December 31, 2018, several items were docketed by the clerk of

courts: (1) a pro se request from Appellant for an extension of time to file a

response to the Rule 907 notice; (2) a PCRA court order granting Appellant’s

request and giving Appellant until February 11, 2019 to file a response; and

(3) Appellant’s pro se response to the Rule 907 notice, styled as an

amended PCRA petition.3 On January 10, 2019, the PCRA court dismissed

Appellant’s May 7, 2018 petition and granted counsel’s motion to withdraw.




2 Specifically, the PCRA court denied the motion in order to hold a hearing on
Appellant’s claims regarding the failure to present character witnesses and
to present a justification defense at trial, because it deemed them potentially
meritorious. PCRA Court Order, 10/10/2018. Prior to holding that hearing,
the Commonwealth requested that Appellant file an amended petition so it
could prepare for said hearing. In response, the PCRA court cancelled the
pending evidentiary hearing and ordered PCRA counsel to file either an
amended PCRA petition or a Turner/Finley letter addressing these claims.
PCRA Court Order, 10/22/2018.

3 Appellant’s pro se documents were not dated. The order was dated
December 28, 2018.

                                     -2-
J-S47032-20

        Appellant pro se timely filed a notice of appeal to this Court.

Thereafter, on February 28, 2019, Appellant pro se filed a new petition,

which    he   styled   as   an   amended   petition,   raising   PCRA   counsel’s

ineffectiveness for failing to assert a due process claim. On March 22, 2019,

the PCRA court dismissed the February 28, 2019 petition without prejudice

because it lacked jurisdiction to entertain the filing during the pendency of

Appellant’s PCRA appeal. See Commonwealth v. Lark, 746 A.2d 585, 588

(Pa. 2000) (overruled on other grounds by Commonwealth v. Small, 238

A.3d 1267 (Pa. 2020)) (holding that when a “PCRA appeal is pending before

a court, a subsequent PCRA petition cannot be filed until the resolution of

review of the pending PCRA petition”).

        On appeal, this Court affirmed the PCRA court’s order dismissing

Appellant’s May 7, 2018 PCRA petition because Appellant “waived all of his

appellate issues on one or more grounds.” James, 221 A.3d 1257

(unpublished memorandum at 5). Of relevance to the instant appeal, this

Court found Appellant’s claim that plea counsel was ineffective for failing to

file a direct appeal waived because he raised it for the first time in his

Pa.R.A.P. 1925(b) statement. Id.

        On November 4, 2019, Appellant filed pro se the instant PCRA petition,

again titled as an amended PCRA petition. Therein, Appellant alleged, for the

first time before the PCRA court, that plea counsel was ineffective for failing

to file a direct appeal. On December 13, 2019, the PCRA court issued a Rule


                                     -3-
J-S47032-20

907 notice of its intent to dismiss Appellant’s November 4, 2019 petition as

untimely filed. Notice of Intent to Dismiss, 12/13/2019, at 1. Specifically,

the PCRA court found Appellant had failed to prove either the newly

discovered facts or newly recognized constitutional rights exceptions to the

PCRA time-bar because the claims raised in his November 4, 2019 petition

mirrored those raised already in either the PCRA court or this Court, and

thus could not be newly discovered. Id. at 4.4

      Appellant twice requested an extension of time to file a response,

which the PCRA court granted. On March 9, 2020, Appellant filed a response,

along with a motion for leave to amend and a proposed amended PCRA

petition.5 According to Appellant, his November 4, 2019 PCRA petition was

timely filed because he could not file the petition while his prior PCRA appeal

4 Appellant did not plead these exceptions in his November 4, 2019 petition.
Given the PCRA court’s subsequent order, it appears that it was attempting
to give Appellant the benefit of the doubt here in considering these possible
exceptions. However, as discussed infra, it is the responsibility of a
petitioner to plead and prove any exceptions to the PCRA’s time-bar. See
Commonwealth v. Ballance, 203 A.3d 1027, 1033 (Pa. Super. 2019)
(citation omitted) (“In the PCRA context, statutory jurisdiction cannot be
conferred by silence, agreement or neglect.”).

5 Amended petitions may only be filed with leave of court. Because the PCRA
court stated in its subsequent order dismissing Appellant’s petition that it
had considered Appellant’s submission, we conclude that the PCRA court
implicitly granted leave to amend. See Commonwealth v. Brown, 141
A.3d 491, 504 n.12 (Pa. Super. 2016) (citations omitted) (noting that our
Supreme Court “has condemned the unauthorized filing of supplements and
amendments to PCRA petitions, and held that claims raised in such
supplements” without leave of court “are subject to waiver[,]” unless there
is evidence that the “PCRA court considered the supplemental materials prior
to dismissing the petition[,]” thereby implicitly granting leave to amend).

                                     -4-
J-S47032-20

was pending. Letter, 3/9/2020, at 3 (unnumbered). Additionally, Appellant

argued in his March 9, 2020 petition that the PCRA court’s March 22, 2019

order dismissing Appellant’s February 28, 2019 PCRA petition “could also be

interpreted as directing [Appellant’s] second PCRA [petition] to be stayed

and held in abeyance until the PCRA court had jurisdiction to consider the

petition.” Amended PCRA Petition, 3/9/2020, at ¶¶ 24-25. Appellant did not

reference any of the PCRA’s timeliness exceptions in these filings.

      On March 16, 2020, the PCRA court dismissed Appellant’s November 4,

2019 PCRA petition as untimely filed, noting Appellant had, “again, failed to

demonstrate the existence of any exceptions to the jurisdictional time

limitations of the [PCRA].” Rule 907 Dismissal, 3/16/2020, at 2.

      This appeal followed.6 Before reaching the merits of Appellant’s claims,

we must first consider whether Appellant has timely filed his November 4,

2019 PCRA petition, as neither this Court nor the PCRA court has jurisdiction

to address the merits of an untimely-filed petition. Commonwealth v.

Leggett, 16 A.3d 1144, 1145 (Pa. Super. 2011).

      Any PCRA petition, including second and subsequent petitions, must

either (1) be filed within one year of the judgment of sentence becoming

final, or (2) plead and prove a timeliness exception. 42 Pa.C.S. § 9545(b).

6 In lieu of a Pa.R.A.P. 1925(a) opinion, the PCRA court directs us to its
December 13, 2019 and March 16, 2020 orders. PCRA Court Order,
6/8/2020. It is unclear from the record whether Appellant’s Rule 1925(b)
statement was timely filed within the expanded timeframe granted by the
PCRA court. Given our disposition, we need not resolve this.

                                     -5-
J-S47032-20

Furthermore, the petition “shall be filed within one year of the date the claim

could have been presented.” 42 Pa.C.S. § 9545(b)(2). “For purposes of [the

PCRA], a judgment [of sentence] becomes final at the conclusion of direct

review, including discretionary review in the Supreme Court of the United

States and the Supreme Court of Pennsylvania, or at the expiration of time

for seeking the review.” 42 Pa.C.S. § 9545(b)(3).

      Here, Appellant was sentenced on June 23, 2017. Because Appellant

did not file a post-sentence motion or direct appeal, his judgment of

sentence became final on July 23, 2017. See 42 Pa.C.S. § 9545(b)(3);

Pa.R.A.P. 903. Accordingly, Appellant had until July 23, 2018, to file timely

any PCRA petition. Appellant’s November 4, 2019 petition was patently

untimely, and he had the burden of pleading and proving an exception to the

time-bar.

      The PCRA provides three exceptions to its timeliness requirements.

      (1) Any petition under this subchapter, including a second or
      subsequent petition, shall be filed within one year of the date the
      judgment becomes final, unless the petition alleges and the
      petitioner proves that:

            (i) the failure to raise the claim previously was the result
            of interference by government officials with the
            presentation of the claim in violation of the Constitution or
            laws of this Commonwealth or the Constitution or laws of
            the United States;

            (ii) the facts upon which the claim is predicated were
            unknown to the petitioner and could not have been
            ascertained by the exercise of due diligence; or



                                     -6-
J-S47032-20


            (iii) the right asserted is a constitutional right that was
            recognized by the Supreme Court of the United States or
            the Supreme Court of Pennsylvania after the time period
            provided in this section and has been held by that court to
            apply retroactively.

42 Pa.C.S. § 9545(b)(1)(i-iii). “[T]he PCRA confers no authority upon this

Court to fashion ad hoc equitable exceptions to the PCRA time-bar in

addition   to   those   exceptions   expressly   delineated   in   the   [PCRA].”

Commonwealth v. Robinson, 837 A.2d 1157, 1161 (Pa. 2003) (citation

and quotation marks omitted). See also Commonwealth v. Beatty, 207

A.3d 957, 962 (Pa. Super. 2019) (quoting Commonwealth v. Lee, 206

A.3d 1, 11 (Pa. Super. 2019) (en banc)) (“The PCRA’s time limitations ‘are

mandatory and interpreted literally; thus, a court has no authority to extend

filing periods except as the statute permits.’”).

      Within his November 4, 2019 PCRA petition, Appellant did not plead

the applicability of any of the PCRA’s statutory time-bar exceptions. In his

subsequent filings and briefs on appeal, he has yet to offer any argument in

support of the applicability of one of these exceptions. Instead, Appellant

argues that his November 4, 2019 PCRA petition is timely, not because it

meets an exception to the PCRA’s timeliness requirements, but because (1)

his May 7, 2018 PCRA petition was denied prematurely where he was not

afforded the opportunity to respond to the court’s Rule 907 notice; (2) the

PCRA court gave permission to amend his petition in the March 22, 2019




                                      -7-
J-S47032-20

order once the PCRA appeal concluded;7 and (3) he filed the November 4,

2019 petition following the conclusion of his PCRA appeal. Appellant’s Brief

at 10.

         We review Appellant’s argument mindful of the following.

         Preliminarily, Pennsylvania law makes clear the trial court has no
         jurisdiction to consider a subsequent PCRA petition while an
         appeal from the denial of the petitioner’s prior PCRA petition in
         the same case is still pending on appeal. A petitioner must
         choose either to appeal from the order denying his prior PCRA
         petition or to file a new PCRA petition; the petitioner cannot do
         both, i.e., file an appeal and also file a PCRA petition, because
         “prevailing law requires that the subsequent petition must give
         way to a pending appeal from the order denying a prior
         petition.” Commonwealth v. Zeigler, 148 A.3d 849, 852 (Pa.
         Super. 2016). In other words, a petitioner who files an appeal
         from an order denying his prior PCRA petition must withdraw the
         appeal before he can pursue a subsequent PCRA petition. Id. If
         the petitioner pursues the pending appeal, then the PCRA court
         is required under Lark to dismiss any subsequent PCRA petitions
         filed while that appeal is pending. Lark, supra.

         Pennsylvania law also states unequivocally that no court has
         jurisdiction to place serial petitions in repose pending the

7 The first two points of Appellant’s argument misconstrue the record. First,
during the initial PCRA proceedings, Appellant was granted the right to
respond to the court’s Rule 907 notice and in fact filed a pleading responding
to the notice, albeit one Appellant self-titled as an amended petition. Having
received a response, the PCRA court concluded that Appellant had responded
as he wished, and dismissed the PCRA petition. If Appellant believed
dismissal was premature, he should have raised that in his first PCRA appeal
to this Court.

       Second, the PCRA court’s order dismissing Appellant’s February 28,
2019 PCRA petition did not stay any proceedings or direct Appellant to file a
petition following the conclusion of the PCRA appeal. As discussed infra, any
such directive would have been improper. Rather, the order correctly stated
that the PCRA court lacked jurisdiction because a prior PCRA appeal was
pending.

                                       -8-
J-S47032-20


      outcome of an appeal in the same case. Id. See
      also Commonwealth v. Porter, 35 A.3d 4, 12 (Pa. 2012)
      (stating that holding serial petitions in abeyance pending appeal
      in same case perverts PCRA timeliness requirements and invites
      unwarranted delay in resolving cases, as well as strategic
      litigation abuses).

                                     ***

      Where a prior petition is pending on appeal, a subsequent
      petition must be filed within the time limits set forth
      in [subs]ection 9545(b)(2) as measured from the date of the
      order that finally resolves the appeal in the prior petition,
      because that date is the first date the claim could be presented.

Beatty, 207 A.3d at 961, 963 (citations altered; some citations omitted).

However, prior to Appellant’s filing of his May 7, 2018 PCRA petition, his

first, an en banc panel of this Court clarified Porter’s holding. Specifically,

this Court held that “PCRA courts are not jurisdictionally barred from

considering multiple PCRA petitions relating to the same judgment of

sentence at the same time unless the PCRA court’s order regarding a

previously filed petition is on appeal and, therefore, not yet final.”

Commonwealth v. Montgomery, 181 A.3d 359, 365 (Pa. Super. 2018)

(en banc) (footnote omitted).

      Upon review, it is evident that Appellant’s fixation on the effect of the

PCRA appeal misconstrues our jurisprudence and its applicability to

Appellant’s case. While Appellant correctly states that he was foreclosed

from filing a new petition during the pendency of his prior PCRA appeal, he

ignores the fact that the PCRA’s time-bar passed well before Appellant filed a

notice of appeal from the dismissal of his May 7, 2018 PCRA petition. See

                                     -9-
J-S47032-20

e.g., id. (considering whether a subsequent PCRA petition independently

met the PCRA’s timeliness requirements despite the PCRA court’s concurrent

review of a prior PCRA petition). Rather, in order for Appellant’s November

4, 2019 petition to be considered timely, Appellant had to (1) file the

petition prior to the expiration of the PCRA’s time-bar (i.e., July 23, 2018),

concurrently with the PCRA court’s consideration of his May 7, 2018 PCRA

petition; or (2) file it after July 23, 2018, and plead and prove an exception

to the PCRA’s time-bar. He did neither.

      Because Appellant’s November 4, 2019 petition was untimely filed and

he has not asserted a valid exception to the timeliness requirements, we

affirm the PCRA court’s order dismissing the petition as untimely filed.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 02/19/2021




                                    - 10 -